DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



2.	Claims 1, 5-15 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Beneke (DE 202019102183 U1) in view of Flory et al. (US 2013/0068361 A1; hereinafter “Flory”).
	Beneke discloses a tire inflation system and a method for inflating a vehicle tire comprising: a tire pressure sensor 3 operatively coupled to a vehicle tire 2; a compressor 5 coupled to a vehicle (Fig. 1; paragraphs [0033] and [0114]), the compressor configured to provide compressed air to the vehicle tire (paragraphs [0033] and [0114]); a valve 9, 15 between the compressor and the vehicle tire; and a controller 12 configured to: access a tire parameter (e.g., “tire deformation” as described in at least paragraph [0038], “height of the tire” as described in at least paragraph [0039], “inclination of the tire sidewall” as described in at least paragraph [0040], “tire slip” as described in at least paragraph [0049], “rotational speed of the rim of the wheel” as described in at least paragraph [0062], “vehicle speed” as described in at least paragraph [0062], “vibration of the wheel” as described in at least paragraph [0064], “vehicle position, speed and direction of travel” as described in at least paragraph [0067], and “air temperature”, “inner tire temperature”, “compressor pressure”, “pitch, acceleration and yaw”, “soil quality and structure”, “tensile and weight loads on working machines”, “axle loads”, and “fuel consumption” as described in at least paragraph [0068]) associated with the vehicle tire (paragraph [0069]); determine a cold inflation tire pressure (“normal pressure according to the manufacturer’s specifications” as described in paragraphs [0086], [0088], [0169] and [0171]) of the vehicle tire; determine an operating tire pressure for the vehicle tire based on the accessed tire parameter and the cold inflation tire pressure (paragraphs [0069] and [0086-0088]); receive a tire pressure of the vehicle tire from the tire pressure sensor (paragraph [0033]); and when the tire pressure received from the tire pressure sensor is less than the operating tire pressure, cause the valve to pass pressurized air from the compressor to the vehicle tire (paragraph [0033]), wherein the operating tire pressure is a desired pressure (optimized “setpoint pressure” as described in at least paragraph [0068]) of the vehicle tire during normal vehicle operating conditions, and is greater than the cold inflation tire pressure of vehicle tire (note the optimized “setpoint pressure” which requires an increase in tire pressure as described in at least paragraphs [0071], [0089], [0092], [0093], [0172], [0175] and [0201]) would implicitly be greater than the cold inflation tire pressure), wherein the controller is configured to (i.e., capable of) increase the tire pressure of the vehicle tire to the operating tire pressure when the controller receives an operating tire pressure engagement indication, and wherein the operating tire pressure engagement indication is associated with at least one of an engagement of a cruise control functionality, a location of a vehicle associated with the vehicle tire, or a velocity of a vehicle associated with the vehicle tire (note at least paragraph [0067]), wherein the controller is further configured to: determine a subsequent operating tire pressure based on a change in the received tire parameter; cause the vehicle tire to be inflated or deflated to the subsequent operating tire pressure (note at least paragraphs [0033], [0113] and [0114]), wherein the controller is further configured to: receive a subsequent tire pressure for the vehicle tire; determine that the subsequent tire pressure for the vehicle tire exceeds the operating tire pressure; and cause the valve to bleed air from the vehicle tire until the tire pressure for the vehicle tire is at or below the operating tire pressure (note at least paragraph [0033]), wherein the tire parameter is associated with at least one of a type of the vehicle tire, a length of time the vehicle tire has been in service, a distance associated with how far the vehicle tire has traveled, or a tread condition of the vehicle tire (note at least paragraphs [0058] and [0077]), further comprising: receiving, at a user interface, a selection of the vehicle tire; displaying the tire parameter at the user interface; receiving, at the user interface, an updated tire parameter; and storing the updated tire parameter (note at least paragraphs [0084-0086]), and a vehicle (Fig. 1; paragraph [0028]) comprising a plurality of vehicle tires 2 (Fig. 1; paragraph [0035]).
	Regarding claims 1, 9 and 15, although Beneke discloses the use of a compressor 5 coupled to a vehicle as noted above, Beneke fails to expressly disclose the compressor being coupled to and powered by a vehicle engine.
	Flory, however, teaches a tire inflation system in which “an air compressor may be driven by a vehicle engine or electrical power source” (paragraph [0017]).
	From this teaching, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire inflation system of Beneke so that its compressor is coupled to and powered by a vehicle engine, as a well-known arrangement that would provide predictable results for supplying power to the air compressor.
	Regarding claim 21, Although Beneke discloses its automatic tire pressurization process can be continuously adjusted taking into account the tire parameters (note at least paragraphs [0087-0088]), Beneke fails to expressly disclose its controller is configured to engage an automatic tire pressurization process in response to determining a vehicle operating condition in the form of a vehicle startup condition.
	Flory, however, teaches an automatic tire pressurization process that is engaged in response to a vehicle startup condition (“vehicle ignition is turned on” as described in paragraphs [0028-0029]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire inflation system of Beneke so that its automatic tire pressurization process is engaged in response to a vehicle startup condition, such as taught by Flory, to ensure that the tires have optimal tire pressures.
 
3.	Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Beneke in view of Flory, as applied to claims 1 and 15 above, and further in view of Kantor et al. (DE 102014113062 A1; hereinafter “Kantor”).
	Beneke, as modified by Flory, fails to expressly disclose the use of a regulator configured to provide pressurized air to an auxiliary system, wherein the air pressure of the pressurized air provided to the auxiliary system by the regulator is less than an air pressure of the pressurized air provided by the compressor.  
	Kantor, however, teaches a tire inflation system which includes a regulator 3 configured to provide pressurized air to an auxiliary system (pneumatic brake device described on page 3 of the English language machine translation), wherein the air pressure of the pressurized air provided to the auxiliary system by the regulator is less than an air pressure of the pressurized air provided by the compressor 14 (described in last paragraph on page 3 through first paragraph on page 4 of the English language machine translation).  
	It would have been obvious to one having ordinary skill in the art to have modified the tire inflation system of Beneke, as modified by Flory, by including a regulator configured to provide pressurized air to an auxiliary system wherein the air pressure of the pressurized air to the auxiliary system is less than an air pressure of the pressurized air provided by the compressor, such as taught by Kantor, to ensure the auxiliary system is adequately pressurized while also ensuring the tires can have a higher optimum pressure level if needed and/or desired based on tire parameters. 

4.	Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Beneke in view of Flory, as applied to claims 1 and 15 above, and further in view of Sowatzke et al. (US 6,269,691 B1; hereinafter “Sowatzke”).
	Although Beneke discloses the use of a compressor 5 that can be used with a pressure storage tank (paragraph [0114]), Beneke, as modified by Flory, fails to disclose a pressure booster disposed between the compressor and the vehicle tire, the pressure booster configured to increase a pressure of the pressurized air supplied by the compressor to an air pressure that is greater than or equal to the operating tire pressure. 
	Sowatzke, however, teaches a tire inflation system in which a truck compressor is utilized to supply pressurized air to an accumulator or reservoir tank 12 (lines 53-54 of col. 2) wherein a pressure booster 51 is disposed between the compressor and the vehicle tire, the pressure booster configured to increase a pressure of the pressurized air supplied by the compressor to an air pressure that is greater than or equal to the operating tire pressure (Fig. 1; lines 27-30 and 44-53 of col. 3).
	It would have been obvious to one having ordinary skill in the art to have modified the tire inflation system of Beneke, as modified by Flory, by utilizing a pressure booster disposed between the compressor and the vehicle tire, such as taught by Sowatzke, to provide predictable results for increasing a pressure of the pressurized air to ensure that the tire can quickly be inflated to the optimal operating tire pressure during use.

5.	Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Beneke in view of Flory and Sowatzke, as applied to claims 1, 3, 15 and 17 above, and further in view of Wilson et al. (US 8,528,611 B2; hereinafter “Wilson”).
	Although Beneke and Sowatzke further disclose the use of a first air tank (“pressure storage tank” described in paragraph [0114] of Beneke, reservoir tank 12 in Sowatzke) disposed between the pressure booster (booster pump 51 in Sowatzke) and the compressor (truck compressor described in lines 53-54 of col. 2 of Sowatzke), Beneke, as modified by Flory and Sowatzke, fails to disclose a second air tank disposed between the pressure booster and the at least one valve, wherein the second air tank contains air at an air pressure that is greater than the air pressure of the first air tank.  
	Wilson, however, teaches a tire inflation system in which a second air tank 154 is disposed between a pressure booster 102 and at least one valve 112, wherein the second air tank contains air at an air pressure that is greater than the air pressure of a first air tank 52 (evident from at least the Abstract).
	It would have been obvious to one having ordinary skill in the art to have modified the tire inflation system of Beneke, as modified by Flory and Sowatzke, by including the claimed second air tank, to provide predictable results for having a readily available higher pressure level air supply for quickly inflating the tires if needed and/or desired.

Response to Arguments
6.	Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617